                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

ANTHONY CHRISTIAN,                             )
                           Plaintiff,          )
                                               )      No. 1:18-cv-531
-v-                                            )
                                               )      Honorable Paul L. Maloney
LIBERTY NATIONAL FINANCIAL, LLC, et al.,       )
                      Defendants.              )
                                               )

                                        JUDGMENT

      All pending claims have been resolved. Consistent with a contemporaneous order,

Plaintiff is awarded $3,500.00 against Defendants Liberty National Finance, Erin Fox and

Timothy Koller.

      IT IS SO ORDERED.

      THIS ACTION IS TERMINATED.

Date: January 15, 2019                             /s/ Paul L. Maloney
                                                       Paul L. Maloney
                                                       United States District Judge
